﻿1.	The sudden events through which we have lived this year have brought about a lack of confidence in the future and the feeling that less than ever before are we able to surmount our economic, social, moral and national problems.
2.	Public opinion perceives a certain weakening of authority, a lack of leadership in the conduct of international affairs; it perceives, at any rate, the precarious- ness of the fragile balances in today's world as well as the causes of tensions and conflicts. Certain essential problems concerning the preservation of peace are stagnant, whether they relate to the Middle East, Namibia, Rhodesia or Cyprus. These problems have been bogged down at a time when it seemed that the goal was nearly attained. As a result the present peace becomes fragile.
3.	Other problems have sprung up, some of them very crucial, in South-East Asia, Iran, Afghanistan and certain regions of Africa.
4.	In the economic sphere, substantial rises in the prices of oil products are affecting the economies of all states. Inflation has not been controlled anywhere. For nearly 10 years now the international monetary system has been in an ever-increasing state of convulsion. The dollar, which claimed to be the new international monetary standard, is eroding. And when its foundations give way, should one not fear being cast adrift? The phenomenal rise in the price of gold is an illustration of this psychosis.
5.	Such is the present state of our anxiety.
6.	And yet we must not forget the enormous progress of the last few years in the economic and social fields and in international relations.
7.	The deep sense of hostility between the great
Powers which existed after the war has disappeared and detente gives rise to hope of a lasting peace.
8.	The Europe of the nine members of the European Economic Community is progressing in all aspects, politically and economically. This is happening slowly, it is true, but with the assurance that this is its destiny. It is preparing to expand and also to become more deeply- rooted in public opinion. On the international level its contribution is increasing, particularly in the area of development co-operation.
9.	Of course, there is no great universal design today. Consequently, must we not, more than ever before, progress in several directions, step by step? The gap between disquiet and frustration and confident optimism can be quickly bridged.
10.	The United Nations provides a privileged framework for the solution of a multitude of problems and the establishment of a world community.
11.	I shall not go over the ideas already developed before the Assembly on 25 September, on behalf of the nine States members of the European Economic Community, by Mr. O'Kennedy, the Foreign Minister of the Republic of Ireland, who is President of the Community for this six-month period. Members will have noticed that the statement of the Community before the General Assembly gains more in substance each year. That shows the progress achieved towards the formulation of common positions in international affairs. It means that there are several questions on which I need not dwell. I shall therefore limit myself to developing some views on four subjects, the first of which is the Middle East.
12.	On 17 September 1978 the Camp David Agreements were signed. Who would then have dared to hope that the Egyptian-Israeli Treaty would be implemented on schedule? And yet the third phase of the Israeli withdrawal from the Sinai has just been carried out. The two countries are discovering the path of mutual understanding. Thus the Treaty signals a first step in the implementation of the principles of Security Council resolution 242 (1967), on the way to an over-all settlement that will create conditions for a lasting peace. It is an act of courage and political farsightedness, yet by itself it will not solve all the problems. We can, however, hope that it will give an impetus towards peace.
13.	That is why I share the conviction of many Arab leaders that peace in the area can be restored only through a just and over-all settlement of the conflict. Such a settlement should be based above all on recognition of the national rights of the Palestinian people, its right to self-determination and its right to a homeland, as well as withdrawal from all the occupied Arab territories, including those in Jerusalem. It is up to the Palestinians themselves to decide upon the actual manner in which they wish to express their national identity and to decide, with the parties concerned, whether they prefer a status of autonomy or an independent State, a federal framework or a confederate one. 
14.	Soon we should get down to some hard thinking with a view to defining the Palestinian entity that is so often talked about. We should reflect on its political and economic viability. Such clarifications will give more concrete shape to the wish of our Governments to arrive at a global settlement in the not-too-distant future. The Belgian Government has no doubt that the representatives of the Palestinian people, and in particular the PLO, should be associated with such a settlement. For its part, Belgium has had regular contacts with the PLO for several years now. In Brussels, the PLO has for quite some time maintained an information and liaison office. For my part, I hope to see the PLO adopt a policy of peace based on recognition of Israel and its right to exist within secure and recognized boundaries, as well as on acceptance of Security Council resolution 242 (1967), whose over-all principles remain valid.
15.	I have closely followed the efforts undertaken in the Security Council with a view to completing this resolution. I appreciate the attempts to include in the resolution the point
"That the Palestinian people should be enabled to exercise its inalienable right to self-determination, national independence and sovereignty in Palestine, in accordance with the United Nations Charter and relevant resolutions of the Security Council and the General Assembly". 
16.	Belgium, which maintains friendly relations with Israel, is fully conscious of Israel's security needs. But we wonder whether Israel's security would not be best guaranteed by relations of mutual confidence with its neighbours rather than by the continued occupation of their territories in a climate of hostility. History shows us too many examples of States wasting their moral capital in pursuit of such a policy.
17.	The PLO, for its part, should of course cease its acts of violence against Israel, especially at a time when the international community is increasing and even accelerating its recognition of the justice of its demands.
18.	The Israeli people and their leaders have long sought, and after much suffering have finally attained, their national ideal in circumstances which the Palestinian people are in turn now undergoing. May the common experience of so much parallel suffering finally bring the Palestinians and the Israelis together in dialogue and peace. That is, I believe, the hope of the vast majority of this Assembly.
19.	This year, once again, southern Lebanon has continued to be the powerless witness of its own physical and moral destruction. It seems particularly unjustified that Lebanon, the only country that refused to enter the Middle East conflict, has become the victim of a war that is above all a war of others. Our Organization must support the endeavours now being made in many places to restore peace in Lebanon and to restore the full authority of the legitimate Lebanese Government.
20.	I come now to my second subject, disarmament.
21.	From this very rostrum, on 2 June 1978, during
"Imagination, coupled with the restraint on the part of all and the will to succeed, might lead to a more productive stage in the efforts to achieve disarmament." 
This, members will agree, showed prudent optimism.
22.	Unfortunately, we have to acknowledge that that more fruitful stage has still not yet been reached and that, indeed, the arms race has not slowed down.
23.	Nevertheless, Belgium remains convinced that disarmament—and, in the meantime, the cessation or, at least, the slowing down of the arms race—constitutes what is undoubtedly the most urgent task of the community of nations. Like other speakers who have preceded me, I am pleased by the conclusion between the two biggest military Powers of a new Treaty on the Limitation of Strategic Offensive Arms after some seven years of negotiation.
24.	Even though, strictly speaking, this is not a disarmament measure, the treaty—if it is ratified, as my country and, I believe, most countries hope—will open the way to new negotiations aimed at substantial reductions in the long-range nuclear stockpiles of the two Powers and will, in a more general sense, make a powerful contribution to the creation of a climate favourable to the success of other negotiations now under way or being prepared.
25.	Another positive point that concerns us in this field is the performance of the new Committee on Dis-armament, which was established by this Assembly last year. We have reason to be pleased with its initial work. The questions of substance were discussed in a constructive spirit that augurs well for its next session.
26.	My country is also pleased with the atmosphere surrounding the work of the Group of Governmental Experts on Regional Disarmament charged with assisting the Secretary-General in the elaboration of a report concerning the different aspects of that subject. We are convinced that when that report is submitted to the General Assembly next year, it will show that the regional approach offers a wealth of concrete possibilities for the negotiation and conclusion of agreements that would contribute effectively to the cessation of the nuclear and conventional arms race. In this context Belgium is following with particular interest the actions of Mexico and other countries in Latin America.
27.	I come now to human rights. Every day brings us countless reports of torture, injustice, persecution, dis-crimination, fear and hunger. Fortunately, the world community is showing increasing concern regarding those denials of human dignity. The United Nations plays an essential role in making people aware of the universal significance of human rights, but our world is still searching for the proper way in which to express its legitimate concern.
28.	The list of human rights has grown longer and the interdependence of these rights is recognized. However, interdependence does not mean equivalence; rights differ, in that they may be immediate or evolutionary in character; they differ in the role which the State may play in their realization. Some rights, such as the right to life, are fundamental and should be recognized everywhere in the same way; other rights are better realized in ways that are adapted to cultural, economic and social conditions. The elaboration of standards has now reached such a degree of development that our Organization might envisage a synthesis which would relate the rights to one another and which would be capable of laying the basis for a more coherent international policy on human rights.
29.	All rights are universal, but in many cases this is compatible with a regional approach. Western Europe has already acquired considerable experience in this regional action, particularly through the action of the Council of Europe, but it has no monopoly on it. We see considerable activity in this field in the Americas and in Africa. Any regional initiative deserves to be encouraged, as long as it is in accordance with the instruments of universal applicability which constitute the international bill of human rights.
30.	Our Organization has also made some progress in the way in which it deals with human rights violations, but its action remains slow and timid and this deficiency is particularly felt in the case of serious violations. The collective voice of the United Nations should be allowed more effective expression wherever it is still possible to correct a situation. This voice should not be toned down when an appeal is made to national sovereignty or political considerations.
31.	May I recall in this respect that Belgium was not to be counted among those who have made it difficult, or even impossible, for the United Nations to carry out a real investigation of the massive violations of human rights in Kampuchea when those violations were at the peak of their atrocity? I want to reaffirm that the position taken by my delegation this session concerning the credentials of Democratic Kampuchea in no way constitutes approval of the policy followed in the past by that regime.
32.	The President of the Assembly has emphasized that if all Governments observed or enforced the various covenants and rules of human conduct and governmental responsibility, none of their citizens would be obliged to seek refuge abroad. Alas, they are far from doing so and the sad stream of refugees is continually growing. The humanitarian action of the United Nations with regard to this problem is indispensable; the Office of the United Nations High Commissioner for Refugees deserves support proportionate to the situation. The Geneva Meeting on Refugees and Displaced Persons in South-East Asia, convened by the Secretary-General, reflected credit on our Organization. It focused particularly on the unprecedented problem of the Vietnamese refugees. Although it was not able to deal with the causes of the massive exodus, it contributed to the beginning of a solution to the question of asylum. In conformity with its tradition, Belgium will take a generous share in this humanitarian action.
33.	The Geneva Meeting hardly touched upon the specific problem of Kampuchea, yet the suffering of the population is becoming more frightful every day. We witness famine, massive displacements and desperate flights towards neighbouring countries. Only a political settlement, accepted inside as well as outside the country, could bring about reconciliation and the resurrection of a free Kampuchea. Immediate material assistance is indispensable. The international efforts that have been started must be amplified and must benefit all Kampucheans who need them urgently. It would be unthinkable for this vital assistance to be jeopardized by political considerations.
34.	In concluding may I mention the North-South dialogue. Five years ago, at the sixth special session, the General Assembly launched the idea of a new international economic order. Since then the developed and the developing countries have been pursuing a continuing dialogue.
35.	The new Lome Convention which, I hope, will be signed on 31 October, will strengthen the links between the nine countries of the European Community and the 57 countries of Africa, the Caribbean and the Pacific. It seems to us that the Europe of the nine- member Community increasingly exemplifies international co-operation and a determined desire for progress. It also seems to me that each of the participants in that Convention can mention this effort without vanity or embarrassment.
36.	The North-South dialogue is continuing. It must continue. The interdependence of States and problems requires this.
37.	Already it has achieved moderate but unquestionable results. Admittedly they are not commensurate with the goodwill expressed and the efforts deployed, and perhaps the dialogue has given rise to too many conferences and committees, and perhaps their respective agenda are overloaded with too many problems. One cannot examine and resolve everything at the same time.
38.	Moreover, the multiplicity of development objectives selected by international gatherings over the years, as well as the absence of priorities, seems to us to detract from the credibility of the consensus achieved. Each of us needs to be more realistic.
39.	We were interested to note the proposal made by the Group of 77 at the last meeting of the Committee of the Whole Established under General Assembly Resolution 32/174. It widens the field of our discussions by including the question of energy.
40.	Of course, it will first be necessary to agree on the aim of this exercise and on its conditions and methods.
41.	In any case, it seems to us that the dialogue should be conducted on the basis of solidarity. Problems of the economy in general and of the industrialized countries in particular cannot be excluded from it. The acceleration of development for all cannot be dissociated from the recovery of the world economy and the maintenance of economic conditions favourable to over-all growth in all regions, in particular those which suffer from a marked backwardness in the development of their human potential and natural resources. 
42.	The dialogue must favour a new international economic order. It must, by definition, be a new one, but it must also be orderly, so that there may be a more balanced distribution of rights and obligations for all.
43.	It is not possible, I must reiterate, to hold such a dialogue while ignoring energy problems.
44.	Oil represents nearly 15 per cent of world trade. Its increase in price imposes an enormous transfer of resources on the industrialized countries. One could estimate that the most recent rise in oil prices will result in a loss of growth of approximately 1 per cent of the gross national product for the European Community. It will mean an additional burden for the entire Community of more than $12 billion. The resulting transfer of resources takes on its full importance when one recalls that in 1978 the industrialized countries together spent 0.32 per cent of their gross national product on official development assistance.
45.	The dynamism of our economies is profoundly affected by the rise in oil prices. That rise inexorably erodes the balance of payments, particularly those of developing countries which do not produce oil.
46.	A world-wide effort at common action on all aspects of the oil problem is therefore necessary.
47.	On 27 September, this Assembly heard a remarkable speech by Mr. Jose Lopez Portillo, the President of the United Mexican States, who described the problem of energy to us in all its scope and gravity. I welcome his proposal—one of apparent modesty, but great realism—to form a working group comprising representatives of oil-producing countries, industrialized countries and oil-importing developing countries in order to formulate concrete proposals in this field.
48.	In my view, the development of a new strategy, quite as much as the continuation of the dialogue, must take into account the considerations I have just set before you. On the other hand, a number of facts and objectives must be mentioned.
49.	There appears to be agreement on the priority developing countries must give to the increase and di-versification of their food production. Their concern to ensure subsistence for their populations and to husband their foreign currency resources are primary objectives. Moreover, the development of agriculture and rural activities is the major source of employment in developing countries.
50.	There is general agreement, furthermore, that the purchasing power created by agricultural development in itself favours the process of industrialization. On the whole, the international community considers the industrialization of developing countries to be one of its principal objectives because such industrialization is a factor for rapid growth.
51.	I should like to emphasize, however, that industrialization cannot be accompanied by long-term protectionist measures. In view of their importance in world trade, the industrialized countries of course bear the primary responsibility for the freedom of trade. However, the fight against protectionism, against tariff and non-tariff barriers, is the task of all countries, whether industrialized or in the process of industrialization. By the same token, free access to raw materials must be guaranteed to all. For that matter, only the liberalization of international trade can ensure the integration of developing countries into the international economy.
52.	In this connexion, I am surprised that the question of private investments, indispensable in this process of industrialization, has hitherto not been the subject of agreements within the framework of the dialogue.
53.	The transfer of private resources to developing countries surpasses government aid each year; often such transfers, whether they be foreign investments, bank credits or financing guarantees, are more than twice as high as government aid. However, they require an atmosphere of confidence, an appropriate protection of investments, and—when circumstances call for it—a free transfer of income and repayments, a reasonable and speedy compensation for expropriations, non-discriminatory treatment and the opportunity, in the event of disputes, for recourse to various international arbitration bodies recognized by the parties concerned,
54.	As for official development assistance, we are all aware of the efforts to be made by developed countries and some developing countries, whatever their economic and social system, to increase their transfers of resources. Yet such official assistance has its limits. We must ensure its best possible distribution, as well as the most suitable means for its use. In this spirit, ought we not to take more into account the diversity of the developing countries? Is it not more equitable to direct official development assistance to the most disadvantaged countries to an increasing degree and to satisfy their basic needs?
55.	Finally, we cannot overlook the fact that the transfer of resources will not truly be promoted save within the framework of growing national economies. Widespread inflation in the industrialized countries and the increase in unemployment today represent preliminary obstacles that must be overcome.
56.	The primacy of the human person, peace and justice were the themes set forth during the visit of His Holiness Pope John Paul II to the United Nations. These are also the chapters under which the action of the United Nations is taking place.
57.	Our Organization can contribute to defining a great ambition. Essential debates take place here; for example, the definition of a type of society in which rights are more securely established and defended, the search for a durable peace in places where history has opened and is still inflicting deep wounds, and the realization of a new economic order as well.
58.	If we can unite our political will, the future of our peoples will not consist merely of uncertainty, and in-stability will not become the law of the world. Perhaps history is but one long tragedy. For my part, however, I would rather believe, with Voltaire, that "the world, slowly, is progressing towards wisdom".